Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Status of Claims
-	Applicant’s Amendment filed February 4, 2022 is acknowledged.
-	Claim(s) 1, 10, 14, 20 is/are amended
- 	Claim(s) 19 is/are canceled
-	Claim(s) 21-26 is/are new
-	Claim(s) 1-18, 20-26 is/are pending in the application.


	Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on February 4, 2022. The submission, however, is not fully responsive to the prior Office action because the amendment filed on February 4, 2022 effectively canceled all claims drawn to the elected invention and presents only claims drawn to a non-elected invention and thus is non-responsive (MPEP § 821.03). Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. (see MPEP 819).
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The remaining claims are not readable on the elected invention because as best understood by Examiner, the instant claims appear to be directed towards a different invention since the instant claims no longer include at least previously recited features .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-18, 20-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on February 4, 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because as best understood by Examiner, the instant claims appear to be directed towards a different invention since the instant claims no longer include at least previously recited features including “receiving, by a controller, a premises security state from a premises security system” and “based on the premises security state, an illumination pattern of a plurality of predetermined illumination patterns associated with the premises security system, wherein the illumination pattern represents a notification message associated with the premises security state”.
Prior claims
Instant claims


wherein at least a portion of the plurality of user engageable interfaces are configured to be independently and selectively illuminated, 

wherein the controller is configured to transmit a wireless signal for controlling operations of a controlled device disposed remotely from the controller, and 

determining, by the controller based on the premises security state, an illumination pattern of a plurality of predetermined illumination patterns associated with the premises security system, wherein the illumination pattern 

10. A controller comprising: a housing; a communication element disposed adjacent the housing and configured to transmit a wireless signal for controlling operations of a controlled device, 

wherein the housing is disposed remotely from the controlled device, and wherein the housing is moveable relative to the controlled device; 

a plurality of user engageable interfaces disposed adjacent the housing, wherein at least a subset of the plurality of user engageable interfaces is configured to be independently and selectively illuminated, 



a processor disposed within the housing and configured to receive a premises security state from a premises security system, and to determine an illumination pattern of a plurality of predetermined illumination patterns associated with the premises security system based upon the premises security state and cause illumination of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern, 

wherein the illumination pattern represents a notification message associated with the premises security state.


14. (Currently Amended) A method comprising: determining, by a controller, a premises security state from a premises security system, 

wherein the controller comprises a plurality of user engageable interfaces, wherein at least a subset of the plurality of user engageable interfaces is configured to be independently and selectively illuminated, 

wherein the controller is configured to transmit a wireless signal for controlling operations of a controlled device disposed remotely from the controller, and determining, based on the premises security state, an illumination pattern of a plurality of predetermined illumination patterns associated with the premises security state; and 

causing selective emphasis of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern.


wherein at least a portion of the plurality of user engageable interfaces are configured to be independently and selectively illuminated, 

wherein the controller is configured to transmit a wireless signal for controlling operations of a controlled device disposed remotely from the controller, and 

determining, by the controller based on the indication of availability of the trick play mode, an illumination pattern that provides an emphasis associated with the availability of the trick play mode; and 



10. A controller comprising: a housing; a communication element disposed adjacent the housing and configured to transmit a wireless signal for controlling operations of a controlled device, 

wherein the housing is disposed remotely from the controlled device, and wherein the housing is moveable relative to the controlled device; 

a plurality of user engageable interfaces disposed adjacent the housing, wherein at least a subset of the plurality of user engageable interfaces is configured to be independently and selectively illuminated, 



a processor disposed within the housing and configured to receive an indication of availability of a trick play mode, and to determine an illumination pattern based upon the indication of availability of the trick play mode and cause illumination of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern, 




wherein the illumination pattern provides an emphasis associated with the availability of the trick play mode.



14. (Currently Amended) A method comprising: determining, by a controller, an indication of availability of a trick play mode, 

wherein the controller comprises a plurality of user engageable interfaces, wherein at least a subset of the plurality of user engageable interfaces is configured to be independently and selectively illuminated, 

wherein the controller is configured to transmit a wireless signal for controlling operations of a controlled device disposed remotely from the controller, and determining, based on the indication of availability of the trick play mode, an illumination pattern; and 



causing selective emphasis of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern.


Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dorothy Harris/Primary Examiner, Art Unit 2625